Citation Nr: 0031658	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  99-15 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to Dependency and Indemnity compensation 
pursuant to 38 U.S.C.A. § 1318 (West 1991 & Supp. 2000).  

2.  Entitlement to non-service connected death pension 
benefits.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had recognized guerrilla service from 1945 to 
November 1945, with duty in the regular Philippine Army from 
November 1945 to March 1946.  He died in June 1993.  The 
appellant is the veteran's surviving spouse.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

The appellant originally appealed all issues in the December 
1998 rating action, including service connection for the 
cause of the veteran's death and entitlement to accrued 
benefits.  In her July 1999 substantive appeal, the appellant 
specifically omitted those issues.  The Board finds that the 
appellant effectively withdrew her notice disagreement with 
respect to those issues.  38 C.F.R. § 20.204(a) (2000).  
Therefore, those issues are not currently before the Board on 
appeal.  


REMAND

With her July 1999 substantive appeal, the appellant 
submitted a copy of what purports to be a certification of 
the veteran's disability prior to his death from the 
Philippines Veterans Affairs Office.  The certificate showed 
that the veteran was in receipt of a 100 percent disability 
rating for deafness from 1963 until the time of his death.  
Such evidence is clearly pertinent to the appellant's claim 
for compensation pursuant to 38 U.S.C.A. § 1318.  However, 
following receipt of this evidence, the RO did not issue a 
supplemental statement of the case.  VA regulations provide 
that the RO must issue a supplemental statement of the case 
when additional pertinent evidence is received after the 
statement of the case has been issued.  38 C.F.R. § 19.31 
(2000).  Therefore, a remand is necessary so that the RO may 
comply with this procedural requirement. 

The Board notes that, in the May 1999 statement of the case, 
the RO indicated that entitlement to non-service connected 
death pension benefits was denied.  That issue was not 
adjudicated in the December 1998 rating decision or any prior 
rating action.  In the July 1999 substantive appeal, the 
appellant included entitlement to non-service connected death 
pension benefits as one of the issues she wished to appeal.  
However, because the statement of the case effectively 
constitutes a rating action on the issue of non-service 
connected death pension and is the appellant's first notice 
of that determination, the statements in the July 1999 
correspondence can only be construed as a notice of 
disagreement.  See 38 C.F.R. § 20.200 (appellate review is 
initiated by a notice of disagreement and completed 
substantive appeal after a statement of the case has been 
furnished).  Therefore, the matter must be remanded so that 
the RO may issue a statement of the case and the appellant 
may have the opportunity to perfect her appeal of that issue.  
38 U.S.C.A. § 7105(d)(1) (West 1991); 38 C.F.R. §§ 19.9, 
19.26, 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  

Finally, the Board observes that recently enacted legislation 
has eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his or her claim, and expanded on VA's duty to 
notify the claimant and his or her representative, if any, 
concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 104 (2000).  
Although the basis of this remand is not related to these 
statutory changes, the RO should ensure that any action taken 
on remand complies with these new provisions.   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should reevaluate the 
appellant's claim for dependency and 
indemnity compensation pursuant to 
38 U.S.C.A. § 1318, to include 
consideration of the statements and 
evidence submitted with the July 1999 
substantive appeal.  If the disposition 
remains unfavorable to the appellant, the 
RO should furnish the appellant a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

2.  The RO should issue the appellant a 
statement of the case on the issue of 
entitlement to non-service connected 
death pension benefits and afford the 
appellant the applicable opportunity to 
perfect her appeal.   

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The appellant need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

